Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because reference characters exist which neither have an associated lead line or indicate the surface or cross section on which they are placed.  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.  MPEP 608.02 V.  See reference character 110 of figure 1A for example.
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(g) because the sheets must not contain frames around the sight, each sheet must include a top margin of at least 2.5 cm. (1 inch), a left side margin of at least 2.5 cm. (1 inch), a right side margin of at least 1.5 cm. (5/8 inch), and a bottom margin of at least 1.0 cm. (3/8 inch).  MPEP 608.02 V.  
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  At least figures 1D, 1E, 2C, 4, 5, 6 depict section portions without hatching.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the button comprising at least one indentation of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “116” has been used to designate lid part, part, and sealing mechanism.  
The disclosure is objected to because reference character “106” has been used to designate base part, sealing mechanism, and part.  
The disclosure is objected to because reference character “200” has been used to designate container base and containing base.  
The disclosure is objected to because reference characters "416" and "418" have all been used to designate lid part.  
The disclosure is objected to because of the following informalities: The brief description of at least figures 2C, 3C, 4, and 5 are incorrect.  Figures 2C, 4, and 5 are described as cross sections while only partial cross sectional views are depicted.  Figure 3C is described as a cross section while no cross sectional view is shown.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: release mechanism to unseal an air lock system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of claim 1 of “a release mechanism, wherein the release mechanism comprises at least one indentation, wherein engaging the release mechanism causes the release mechanism to unseal an air lock system created when the lid part is connected to the base part” fails to comply with the written description requirement.  The release mechanism to unseal an air lock system is/are interpreted under 35 U.S.C. 112(f) as a button, and equivalents thereof.  The only disclosure directed to an indentation is that “a release mechanism 730 may comprise indentations or materials capable of attaching multiple sealing sections 710 to itself. For example, indentations in the sides of each sealable section 700 may allow for connection of sealable sections 700”.  Nowhere does the original disclosure provide that a button can have at least one indentation.  Further, nowhere does the original disclosure provide that an indentation can unseal an air lock system.  The disclosed indentations appear to permit a user to grasp an individual sealing lid when multiple sealable sections are adjacent to each other.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is led to be indefinite as the metes and bounds of “air lock system” are unclear.  The original disclosure states that “the sealing lid 410 may have an auto air lock system to keep out all air once sealed.  For example, there may exist a sensor which may be triggered when the container 400 is fully sealed, and in turn the sealing lid 410 will lock out all air and the container 400 may simultaneously flush out all air inside the container 400”.  The original disclosure also provides for “an air lock system created when the lid part 116 engages with the base part 106”.  It is unclear if the air lock system includes a sensor and means for flushing out all air inside the container or if the air lock system means that the container is air tight when the lid part is connected to the base part.  In order to apply art to the claim and to give the claim its broadest most reasonably interpretation the limitation will be interpreted as the latter, however further clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheffler (US 5875918) further in view of Chen (US 20070265587).
Claim 1:  Sheffler discloses a container 10 and closure 12, together reading on the sealable container, comprising: a containing base for containing objects, wherein the containing base comprises: a sealable section comprising a solid flooring and a base wall extending from the solid flooring, wherein the base wall and solid flooring create an interior configured to contain contents, and a base part of a sealing mechanism connected to the base wall; and a sealing lid comprising: a solid ceiling, a lid wall extending from the solid ceiling, a lid part of the sealing mechanism connected to the lid wall, wherein connecting the lid part to the base part secures the containing base to the sealing lid and creates a hermetic seal, and an air lock system being capable of being created when the lid part is connected to the base part (see annotated fig. 1 below and C. 1 L. 16-20, C. 6 L. 28-31, & C. 3 L. 11-15).  
Sheffler does not disclose a release mechanism, wherein the release mechanism comprises at least one indentation, wherein engaging the release mechanism causes the release mechanism to unseal an air lock system created when the lid part is connected to the base part.
Chen teaches a vacuum container having a container 10 and a cap 20 coupling on an opening formed on the top of the container 10, wherein the cap 20 has a recess port 21 on the top that has an aperture 22 in the center to communicate inside and outside as well as a plurality of air vents 23 around the aperture 22, wherein a button 30 (release mechanism) is provided to be inserted into the aperture 22 and has a retaining flange 31on the bottom, a membrane 32 extending outwards from a middle, and an indented bending rim 33 (at least one indentation), wherein the button 30 (release mechanism) comprises the indented bending rim 33 (at least one indentation), wherein engaging the button 30 (release mechanism) causes the button 30 (release mechanism) to unseal an air lock system (see fig. 3-5B & P. 0021-0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the lid part with a recess port 21 having aperture 22 and air vents 23 as well and a button 30 (release mechanism) having indented bending rim 33 (at least one indentation) inserted into the aperture 22, wherein engaging the button 30 (release mechanism) causes the button 30 (release mechanism) to unseal the air lock system created when the lid part is connected to the base part, as taught by Chen, in order to permit a vacuum to be established within the container 10 and closure 12 (sealable container) to keep contents fresher longer and permit the vacuum to be broken to open the container 10 and closure 12 (sealable container).
The release mechanism to unseal an air lock system is/are interpreted under 35 U.S.C. 112(f) as a button, and equivalents thereof.

    PNG
    media_image1.png
    744
    825
    media_image1.png
    Greyscale

Claim 4:  The combination discloses wherein the base part of the sealing mechanism comprises: a base seal wall extending from the base wall, and a base seal lip extending from the base seal wall; and wherein the lid part of a sealing mechanism comprises: a lid seal lip recess within the lid wall, and a lid seal wall extending from the lid seal lip recess (see annotated fig. 1 above).  
Claim 8:  The combination discloses wherein the solid ceiling comprises a ceiling recess located proximate to the lid seal lip recess, wherein when the base seal lip is fitted into the lid seal lip recess, the base seal lip fits into the ceiling recess and the solid ceiling at least partially extends into at least a portion of the containing base (see annotated fig. 1 above).  
Claim 9:  The combination discloses wherein the lid further comprises an internal compartment embedded within the solid ceiling (see annotated fig. 1 above).  

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over vitakiwi Store further in view of Sheffler (US 5875918) and Chen (US 20070265587).
Claim 1:  Vitakiwi Store discloses a sealable container, comprising: a containing base for containing objects, wherein the containing base comprises: a sealable section comprising a solid flooring and a base wall extending from the solid flooring, wherein the base wall and solid flooring create an interior configured to contain contents, and a base part of a sealing mechanism connected to the base wall; and a sealing lid comprising: a solid ceiling, a lid wall extending from the solid ceiling, a lid part of the sealing mechanism connected to the lid wall, wherein connecting the lid part to the base part secures the containing base to the sealing lid (see annotated fig. below).  
Vitakiwi Store does not disclose connecting the lid part to the base part creating a hermetic seal, an air lock system being capable of being created when the lid part is connected to the base part, or a release mechanism, wherein the release mechanism comprises at least one indentation, wherein engaging the release mechanism causes the release mechanism to unseal an air lock system created when the lid part is connected to the base part.
Sheffler teaches a container 10 and closure 12, together reading on the sealable container, comprising: a containing base having a base part and a sealing lid having a lid part, wherein connecting the lid part to the base part secures the containing base to the sealing lid and creates a hermetic seal, and an air lock system being capable of being created when the lid part is connected to the base part (see annotated fig. 1 above and C. 1 L. 16-20, C. 6 L. 28-31, & C. 3 L. 11-15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the base and lid part form a hermetic seal when connected resulting in an air lock system being created, as taught by Scheffler, in order to better seal held contents and prevent liquid from entering.
Chen teaches a vacuum container having a container 10 and a cap 20 coupling on an opening formed on the top of the container 10, wherein the cap 20 has a recess port 21 on the top that has an aperture 22 in the center to communicate inside and outside as well as a plurality of air vents 23 around the aperture 22, wherein a button 30 (release mechanism) is provided to be inserted into the aperture 22 and has a retaining flange 31on the bottom, a membrane 32 extending outwards from a middle, and an indented bending rim 33 (at least one indentation), wherein the button 30 (release mechanism) comprises the indented bending rim 33 (at least one indentation), wherein engaging the button 30 (release mechanism) causes the button 30 (release mechanism) to unseal an air lock system (see fig. 3-5B & P. 0021-0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the lid part with a recess port 21 having aperture 22 and air vents 23 as well and a button 30 (release mechanism) having indented bending rim 33 (at least one indentation) inserted into the aperture 22, wherein engaging the button 30 (release mechanism) causes the button 30 (release mechanism) to unseal the air lock system created when the lid part is connected to the base part, as taught by Chen, in order to permit a vacuum to be established within the sealable container to keep contents fresher longer and permit the vacuum to be broken to open the container 10 and closure 12 (sealable container).
The release mechanism to unseal an air lock system is/are interpreted under 35 U.S.C. 112(f) as a button, and equivalents thereof.

    PNG
    media_image2.png
    628
    805
    media_image2.png
    Greyscale

Claim 2:  The combination discloses an exterior of the base wall being flush with an exterior of the lid wall when the lid part of the sealing mechanism is connected to the base part of the sealing mechanism (see annotated fig. above).
Claim 3:  The combination discloses the interior comprising a plurality of compartments (see annotated fig. above).
Claim 4:  The combination discloses wherein the base part of the sealing mechanism comprises: a base seal wall extending from the base wall, and a base seal lip extending from the base seal wall; and wherein the lid part of a sealing mechanism comprises: a lid seal lip recess within the lid wall, and a lid seal wall extending from the lid seal lip recess (see annotated fig. above).  

Response to Arguments
The 35 U.S.C. § 112 rejections in numbers 1-4 of office action dated 25 February 2022 are withdrawn in light of the amended claims filed 25 April 2022.
Applicant’s arguments, see page 11 line 7, filed 25 April 2022, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Chen (US 20070265587).
In response to applicant’s argument that the next Office action cannot be made final because the first Office action does not sufficiently state the Examiner’s position in such a way as to enable Applicant to properly respond to the objections to the Specification and the Drawings while citing MPEP 2262, the Examiner replies that the cited portion of the MPEP is directed to the application of prior art which was properly conducted by the Examiner.  Omitted objections to the drawings or specification are not grounds for precluding an action from going final.  Additionally, applicant’s amendment of the claims permits Examiner to go final.  See MPEP 706.07(a)
In response to applicant’s argument that P. 0024 and 0058 provide support for the relevant amendments as the disclosed button is but one example of the form the release mechanism may take, that a POSITA would understand that the release mechanism may comprise other structures, including at least one indentation that also function to unseal an air lock system created when the lid part of the disclosed sealable container is connected to the base part and that support for the release mechanism comprising at least one indentation can be found at least at P. 0058, and that a POSITA would understand how to make and use the disclosed sealable container including the release mechanism that comprises at least one indentation that when engaged is configured to unseal an air lock system without undue experimentation, the Examiner responds that P. 0024 and P. 0058 describe different embodiments.  P. 0024 describes a release mechanism that may disengage the lid part 11 from the base part 106 and a button that may unseal an air lock system created when the lid part 116 engages with the base part 106 while P. 0058 describes a release mechanism 730 that may comprise indentations or materials capable of attaching multiple sealing sections 710 to itself where indentations in the sides of each sealable section 700 may allow for connection of sealable sections 700.  These two disclosed release mechanisms are directed to very different structures performing very different tasks and a POSITA would not understand them to be synonymous or interchangeable for the same function.  Only a button is disclosed as being usable to unseal an air lock system.  The disclosed indentations appear to permit a user to grasp an individual sealing lid when multiple sealable sections are adjacent to each other and have nothing to do with unsealing an air lock system.
In response to applicant’s statement that “the Examiner is correct in stating that the container is air tight when the lid part is connected to the base part”, the Examiner responds that this statement has no connection to establishing the metes and bounds of “an air lock system”.
In response to applicant’s argument that claim 1 as amended is allowable over Chen as applicant has not included the button in the current amendment to independent claim 1, the Examiner agrees that Chen alone does not meet independent claim 1.  However, Chen does disclose the claimed release mechanism as the button 30 of Chen has an indented bending rim 33 (at least one indentation) (see fig. 4).
In response to applicant’s argument that none of the prior art references disclose a solid ceiling of a sealing lid that at least partially extends into at least a portion of a containing base, the Examiner refers to annotated fig. 1 of Sheffler above which depicts this claimed feature.


	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736